         Case 4:19-cv-00449-KGB Document 74 Filed 07/20/19 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

 LITTLE ROCK FAMILY PLANNING SERVICES, et
 al.,

                Plaintiffs,
                                                     CIVIL ACTION
        v.
                                                     Case No. 4:19-cv-00449-KGB
 LESLIE RUTLEDGE, et al.,

                Defendants.


             THE LRFP PLAINTIFFS’ SUPPLEMENTAL REBUTTAL WITNESS LIST

       Pursuant to the Court’s July 5, 2019 Order and Notice of Hearing (Dkt. No. 31), the

LRFP Plaintiffs submit the following supplemental rebuttal expert witness whom they intend to

call or may call at the hearing scheduled for July 22, 2019:

       Frederick W. Hopkins, M.D., M.P.H.




                                                 1
        Case 4:19-cv-00449-KGB Document 74 Filed 07/20/19 Page 2 of 3




Dated: July 20, 2019
                                          Respectfully submitted,

                                          Leah Godesky*
                                          Kelly Scavone*
                                          Attorneys for Plaintiffs
                                          O’Melveny & Myers LLP
                                          Times Square Tower
                                          7 Times Square
                                          New York, New York 10036
                                          lgodesky@omm.com
                                          kscavone@omm.com
                                          Tel: (212) 326-2254
                                          Fax: (212) 326-2061

                                          Kendall Turner*
                                          Attorney for Plaintiffs
                                          O’Melveny & Myers LLP
                                          1625 Eye St. NW
                                          Washington, DC 20006
                                          kendallturner@omm.com
                                          Tel: (202) 383-5300

                                          Taylor Simeone*
                                          Attorney for Plaintiffs
                                          O’Melveny & Myers LLP
                                          1999 Avenue of the Stars
                                          Los Angeles, CA 90067
                                          tsimeone@omm.com
                                          Tel: (310) 553-6700




                                      2
        Case 4:19-cv-00449-KGB Document 74 Filed 07/20/19 Page 3 of 3



Meagan Burrows*                         Bettina Brownstein (AR Bar No. 85019)
Susan Talcott Camp*                     Bettina E. Brownstein Law Firm
American Civil Liberties Union          904 West 2nd Street, Suite 2
Foundation                              Little Rock, AR 72201
125 Broad St, 18th Floor                bettinabrownstein@gmail.com
New York, NY 10001                      Tel: (501) 920-1764
mburrows@aclu.org
tcamp@aclu.org                          On Behalf of the Arkansas Civil Liberties Union
Tel: (212) 549-2633                     Foundation, Inc.
                                        Attorney for Plaintiffs
Attorneys for Plaintiffs LRFP and Dr.
Thomas Tvedten                          Rebecca Rhodes Jackson (AR Bar No. 2017079)
                                        904 West 2nd Street
Maithreyi Ratakonda*                    Little Rock, AR 72201
Planned Parenthood Federation of        beckywesth@gmail.com
America                                 Tel: (314) 440-6265
123 William St., 9th Fl.
New York, NY 10038                      On Behalf of the Arkansas Civil Liberties Union
mai.ratakonda@ppfa.org                  Foundation, Inc.
Tel: (212) 261-4405                     Attorney for Plaintiffs LRFP and
                                        Dr. Thomas Tvedten
Attorney for Plaintiffs PPAEO and Dr.
Stephanie Ho

* Motion for admission pro hac vice
granted




                                        3
